Citation Nr: 9931264	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991) and 38 C.F.R. § 3.22(a) (1999) (§ 1318 benefits).


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  They were remanded by the Board in 
March 1999 for additional development and they are now back 
at the Board, ready for their disposition on appeal.


FINDINGS OF FACT

1.  The veteran died in November 1995, at age 48, of sepsis 
due to, or as a consequence of, an ischemic bowel disease 
associated with an adenocarcinoma of the head of the 
pancreas. 

2.  At the time of his death in November 1995, the veteran 
was only service-connected for chronic, undifferentiated 
schizophrenia, which had been rated as totally disabling 
since June 1991.

3.  It has not been objectively shown that the cause of the 
veteran's death is causally related to the service-connected 
schizophrenia or to service in any way. 

4.  There is no evidence in the record showing that the 
veteran's death was due to his willful misconduct, the 
service-connected schizophrenia had not been rated as 100 
percent disabling for 10 or more years at the time of the 
veteran's death and it has not been shown that, at the time 
of his death, the veteran would have been entitled to such a 
rating for 10 or more years.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded or capable 
of substantiation. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).

2.  The claim of entitlement to § 1318 benefits is not 
plausible, as it lacks legal merit or entitlement under the 
law.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

The appellant, who is the veteran's surviving spouse, 
contends that the death of the veteran should be service-
connected because the veteran had "symptoms that could be 
attributed both to his service connected condition(s) and to 
any nonservice connected condition(s)" and that this raises 
a reasonable doubt that should be resolved in her favor.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of his or her claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

According to his certificate of death, the veteran died in 
November 1995, at age 48, of sepsis due to, or as a 
consequence of, an ischemic bowel disease.   No diseases were 
listed as other significant conditions contributing to death 
but not resulting in its underlying cause, the manner of the 
veteran's death was deemed of "natural causes," he died as 
an inpatient and an autopsy of his body was performed.

According to a VA discharge summary that reflects the 
veteran's last admission in November 1995, the veteran was a 
48-year old individual with a history of positive hepatitis B 
surface antibody and paranoid schizophrenia.  He was admitted 
because of jaundice and scleral icterus and, upon evaluation, 
an abdominal sonogram revealed a gallbladder with multiple 
stones and dilated common bile duct, with no obstructing 
stones.  Computed tomography of the abdomen revealed similar 
results, along with obstruction at the peri-ampulla region 
that were consistent with a stone, but with no pancreatic 
duct obstruction.  An esophagogastroduodenoscopy with 
sphincterotomy revealed an ulcerated mass at the junction of 
the ampulla and common bile duct that was suggestive of 
malignancy, which was later confirmed, as it was noted that 
"the pathology report came back consistent with 
adenocarcinoma." 

The above report also reveals that, during the course of the 
admission, the veteran first underwent decompression of the 
common bile duct, which he tolerated well, but he thereafter 
had some episodes of continued bleeding after the procedure 
and subsequently became encephalopathic, secondary to the 
continuous gastrointestinal bleeding.  A day later, he went 
into cardiac arrest and experienced a massive lower 
gastrointestinal bleed, as well as respiratory failure that 
required intubation.  He died the day after the respiratory 
failure.

According to the above report, the autopsy report confirmed 
the adenocarcinoma of the head of the pancreas, with 
extrinsic compression of the common bile duct and second 
portion of the duodenum, along with a duodenal ulcer with 
thick and hemorrhagic borders with approximately 300 cc. of 
hemorrhagic content in the duodenum.  The large bowel had 
areas of patchy transmural ischemia  with grumous dark 
material diffusely adherent to the large bowel wall.  Autopsy 
findings also revealed evidence of micronodular cirrhosis, 
along with sanguineous ascites.

The record shows that, at the time of his death in November 
1997, the veteran was only service-connected for chronic, 
undifferentiated schizophrenia, which had been rated as 
totally disabling since June 1991.  He was not service-
connected for any gastrointestinal disability and there is no 
competent evidence in the record showing that a chronic 
gastrointestinal disability was manifested at any time during 
service.  

The record does not contain competent evidence of the 
manifestation of an ischemic bowel disease or an 
adenocarcinoma of the pancreas at any time prior to November 
1995.  It does not contain either competent evidence 
demonstrating that there is indeed a nexus, or causal 
relationship, between the cause of the veteran's death and 
the service-connected schizophrenia, or service, for that 
matter.  It only reveals complaints of stomach pain in 
January and April 1984, with no diagnosis listed, as well as 
several incidental diagnoses of a peptic ulcer disease (PUD) 
between 1990 and 1994 in VA records that were produced 
pursuant to psychiatric treatment furnished to the veteran.  
It also reveals that the veteran had a long history of 
alcohol abuse, which any lay individual would acknowledge can 
cause chronic gastrointestinal problems, to include chronic 
diseases such as cirrhosis of the liver. 

As shown above, the veteran did not die because of the 
service-connected schizophrenia but due to sepsis secondary 
to nonservice-connected chronic diseases (an ischemic bowel 
syndrome and an adenocarcinoma of the pancreas) and there is 
no objective, competent evidence in the record demonstrating 
that the cause of the veteran's death is causally related to 
the service-connected schizophrenia or to service in any way.  
It is clear, then, that the Caluza criterion of competent 
evidence of a nexus, or causal relationship, between the 
cause of the veteran's death and service has not been met.  

The only evidence in the record regarding a possible nexus 
consists of the appellant's own unsubstantiated, and rather 
vague, statements in that regard.  While the Board does not 
doubt the good faith of her statements, it must be noted that 
the Court has said that statements of medical causation 
submitted by nonmedical personnel (such as the appellant, who 
has not shown, nor alleged, that she is a medical expert) are 
considered lay evidence and that, as such, they are 
insufficient to well ground a claim for service connection.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the Board's opinion that the above statements of 
causation coming from the appellant are, at most, speculative 
in nature because they are not supported by competent medical 
evidence in the record.  Speculative evidence clearly 
operates against the provisions of the VA regulation 
addressing claims for service connection for the cause of a 
veteran's death which, as noted earlier, specifically 
requires that service connection be determined by the 
exercise of sound judgment, without recourse to speculation, 
and after a careful analysis of all the facts and 
circumstances surrounding a veteran's death has been made.  
See, 38 C.F.R. § 3.312(a) (1999).
 
In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service or to a service-connected 
disability.  The appellant's failure to do so translates into 
a lack of a duty to further assist her and also means that 
the Board has not acquired jurisdiction over the claim, which 
must be denied.  See, Ramey, at 46.

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Second Issue
Entitlement to § 1318 benefits:

The appellant contends that she is entitled to § 1318 
benefits because, while at the time of his death, the veteran 
had only been rated as 100 percent disabled on account of the 
service-connected schizophrenia for less than five years, the 
medical evidence of record clearly would show that, when he 
died, the veteran had in fact been totally disabled due to 
the service-connected psychiatric disability for more than 10 
years and should have been so rated.

According to the pertinent VA regulatory provision, 
dependency and indemnity compensation benefits authorized by 
38 U.S.C.A. § 1318 (West 1991) are to be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:

(1)  The veteran's death was not caused 
by his or her willful misconduct; and

(2)  the veteran was in receipt of or for 
any reason (including receipt of military 
retirement pay or correction of a rating 
after his death based on clear and 
unmistakable error) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a 
service-connected disability that either:

(a) was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 or more years immediately 
preceding death; or

(b) was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than five years 
immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22(a) (1999).

DIC benefits under § 1318 may be granted if the appellant can 
establish that the veteran hypothetically would have been 
entitled to receive a retroactive 100 percent evaluation for 
the ten-year period immediately preceding his death.  See, 
Green v. Brown, 10 Vet. App. 111, 118 (1997).  VA is to 
determine, based upon evidence in the claims file or VA 
custody prior to the veteran's death, whether, had he brought 
a claim more than 10 years prior to his death, the veteran 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death, thus 
entitling his survivor(s) to DIC benefits under section 1318.  
Wingo v. West, 11 Vet. App. 307, 311-12 (1998).

In the present case, the Board finds that the first of the 
two above criteria for a grant of § 1318 benefits appears to 
have been met, as it has not been shown that the veteran's 
death resulted from his own willful misconduct.  (It could be 
argued, however, that if the disease that caused the 
veteran's death was directly attributable to the veteran's 
well-known history of alcohol abuse, then the death was due 
to the veteran's willful misconduct and no further action 
with regard to this claim would be warranted.  For purposes, 
of this decision, however, and especially since such a 
finding of willful misconduct would only have been based on 
mere speculation because no such link between the alcohol 
abuse and the death of the veteran has been positively 
identified or established, the Board will hereby assume, and 
find, that the veteran's death was not due to his willful 
misconduct.)

Additionally, it is clear that, when the veteran died in 
November 1995, the 100 percent rating for the service-
connected schizophrenia had been in effect for much less than 
10 years and it had not been so rated from the date of the 
veteran's discharge or release from active duty for at least 
the five-year period immediately preceding death.  A question 
remains, however, as to whether the veteran would have been 
entitled to receive a total disability rating for the 10-year 
period immediately preceding his death. This question was 
answered at the RO level on multiple occasions since 1985 and 
the answer has even been confirmed on appeal by the Board 
once, as explained in the following two paragraphs.

The record shows that the RO denied a claim for a disability 
evaluation in excess of 50 percent in July 1985, then granted 
a 70 percent rating in May 1986 and thereafter confirmed the 
70 percent rating in confirmed rating decisions dated in 
June, September and October 1986, March 5 and March 23, 1987, 
November 1987 and March 1988.  On appeal, the Board remanded 
the matter in November 1988, in order to have the veteran 
examined by a VA psychiatrist.  The examination was conducted 
in March 1989 and its report revealed a "[d]egree of 
psychiatric impairment [that was] thought to be moderate to 
severe."  The RO consequently confirmed its March 1988 
denial of the claim for an increased rating in an April 1989 
rating decision and the Board denied the appeal in a December 
1989 decision, after finding that the service-connected 
psychiatric disability, then classified as a bipolar 
affective disorder, was manifested by symptoms that were not 
productive of more than severe social and industrial 
adaptability.

The record further shows that the RO confirmed the 70 percent 
rating that had been assigned since February 1986 for the 
service-connected schizophrenia in confirmed rating decisions 
that were dated in March and December 1990, the second of 
which was appealed by the veteran.  The RO then reviewed the 
evidence then of record, which included VA discharge 
summaries reflecting psychiatric admissions in May, June and 
July 1991, and thereafter granted the 100 percent rating that 
was in effect at the time of the veteran's death in a 
February 1992 rating decision, with an effective date of June 
1991.  The effective date that was assigned in this rating 
decision of February 1992 is now final, since the decision 
was never appealed by the veteran. 

As noted above, the record shows that the RO determined, on 
multiple occasions during the 10-year period that preceded 
the veteran's death in November 1995, that the service-
connected schizophrenia was not severe enough to warrant a 
100 percent rating, the Board confirmed the RO's conclusion 
once in December 1989 and it was not until June 1991 that the 
disability was felt to be totally disabling.  Consequently, 
the Board has no other recourse but to find that it has not 
been shown that the rating of 100 percent that was assigned 
in the rating decision of February 1992 would have been 
warranted for at least the 10-year period immediately 
preceding the veteran's death in November 1995.

The Board certainly acknowledges the appellant's contentions 
to the effect that she believes that the total rating for the 
service-connected schizophrenia that was made effective from 
June 1991 should have been made effective much earlier.  
Unfortunately, the appellant relied on merely referring in a 
general way to the evidentiary record, which simply does not 
support her contentions, as shown by the multiple instances 
in which the RO evaluated the service-connected disability 
since 1985 and determined that a total rating was not 
warranted, not to mention the Board's appellate review of the 
matter in December 1989.

In view of the above, the Board concludes that the claim of 
entitlement to § 1318 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  The appellant's 
failure to submit a plausible claim translates into a lack of 
a duty to further assist her and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.  See, Ramey, at 46.  Also, it must be noted that the 
appellant has not reported that any competent evidence exists 
that, if obtained, would establish a plausible claim for 
§ 1318 benefits.  Under these circumstances, VA has no 
further duty to assist her, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps and Robinette.


ORDER

1.  The appeal of the claim of entitlement to service 
connection for the cause of the veteran's death is denied.

2.  The appeal of the claim of entitlement to § 1318 benefits 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The Court has defined "sepsis" as a toxic condition resulting from the spread of bacteria or their products 
from a focus of infection.  See, Stoner v. Brown, 5 Vet. App. 488, 490 (1993).
  The Court has defined "adenocarcinoma" as a carcinoma derived from glandular tissue or in which the 
tumor cells form recognizable glandular structures.  See, Arby v. Brown, 10 Vet. App. 243, 244 (1997).
  The Court has defined "ischemia" as localized tissue anemia due to obstruction of the inflow of arterial 
blood (as by the narrowing of arteries by spasm or disease).  See, Allday v. Brown, 7 Vet. App. 517, 523 
(1995).
  See, in this regard, a VA discharge summary reflecting a 12-day admission in September 1986, according to 
which the veteran had a decreased urea nitrogen level "probably due to liver damage secondary to alcohol 
abuse" and other increased levels which were also felt to be "indicative of liver damage secondary to alcohol 
[abuse]."  See, also, the report of a March 1989 VA psychiatric examination, according to which the veteran 
reported a long past history of alcohol abuse; a VA discharge summary reflecting a two-day admission in 
February 1991 for an unrelated illness, revealing that the veteran had a positive history of alcohol abuse; and 
a VA discharge summary reflecting a 13-day psychiatric admission in March 1993 listing alcohol 
dependence as one of the pertinent diagnoses and revealing that, while the veteran denied any alcohol use, 
"later it was known that he drinks heavily."  

